Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, US 2019/0391582 A1, in view of Stanek, et al., US 2016/0207530 A1.
As per Claim 1, Jung teaches an active rear collision avoidance apparatus (¶¶ 212, 215, 218; collision determiner 1970 of Figure 10) comprising: 
a sensor for acquiring information by detecting at least one of a preceding vehicle in the same lane as a host vehicle (¶¶ 193-194; sensor unit 1700 of Figure 3), a vehicle at risk of collision, or other vehicles driving in an adjacent lane (¶ 218), running within a predetermined distance from the host vehicle (¶¶ 202, 205); and 
a controller for determining a possibility of collision between the vehicle at risk of collision and the host vehicle (¶¶ 23-24, 110-114), determining a direction of avoidance preferentially from where an avoidable area exists in response to the driving of the vehicle at risk of collision (¶¶ 205, 218-219), if the possibility of collision is higher than or equal to a threshold point, the direction of avoidance being determined in the order of a driving lane of the host vehicle and its adjacent lane (¶¶ 12, 24, 129), controlling the host vehicle to drive to avoid in the determined direction of avoidance if the determined direction of avoidance is within the avoidable area (¶¶ 228-229), and transmitting an avoidance request signal to the preceding vehicle and the other vehicle driving in an adjacent lane if there are any preceding vehicle and/or the other vehicle driving in the determined direction of avoidance (¶ 232). 
Jung does not expressly teach controlling the host vehicle to drive to avoid a possible collision in response to a response to the transmitted avoidance request signal from the preceding vehicle and/or the other vehicle.  Stanek teaches controlling the host vehicle to drive to avoid a possible collision in response to a response to the transmitted avoidance request signal from the preceding vehicle and/or the other vehicle (¶¶ 37-40; after receiving signals from vehicles 160a, 160b, 160c and 160d proximate the host vehicle 101 of Figure 4).  At the time of the invention, a person of skill in the art would have thought it obvious to use the collision avoidance apparatus of Jung in tandem with signals from neighboring vehicles as Stanek teaches, in order to reduce the need for a host vehicle to brake hard or do some other drastic maneuver to avoid the neighboring vehicles.
As per Claim 2, Jung teaches that the controller controls to: if the avoidable area exists in the driving lane of the host vehicle and the direction of avoidance is determined as the driving lane of the host vehicle, accelerate in the traveling direction of the host vehicle, and if the avoidable area exists in the adjacent lane of the host vehicle and the direction of avoidance is determined as the adjacent lane, accelerate and change lanes to the adjacent lane (¶¶ 232-235).
As per Claim 3, Jung does not expressly teach that the controller controls to: if no avoidable area exists and the direction of avoidance is determined as the driving lane of the host vehicle, transmit the avoidance request signal to the preceding vehicle of the host vehicle, and upon receiving a response to accept for the avoidance request signal from the preceding vehicle, accelerate to further increase a distance from the vehicle at risk of collision.  Stanek teaches that the controller controls to: if no avoidable area exists and the direction of avoidance is determined as the driving lane of the host vehicle, transmit the avoidance request signal to the preceding vehicle of the host vehicle (¶¶ 42-43), and upon receiving a response to accept for the avoidance request signal from the preceding vehicle (¶ 11; via v2v), accelerate to further increase a distance from the vehicle at risk of collision (¶ 45).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 4, Jung does not expressly teach that the controller controls to: if no avoidable area exists and the direction of avoidance is determined as the adjacent lane of the host vehicle, transmit the avoidance request signal to the vehicle driving alongside in the adjacent lane of the host vehicle, and upon receiving a response to accept for the avoidance request signal from the vehicle driving alongside, change lanes for the host vehicle.  Stanek teaches that the controller controls to: if no avoidable area exists and the direction of avoidance is determined as the adjacent lane of the host vehicle, transmit the avoidance request signal to the vehicle driving alongside in the adjacent lane of the host vehicle (¶¶ 42-43), and upon receiving a response to accept for the avoidance request signal from the vehicle driving alongside (¶ 11; via v2v), change lanes for the host vehicle (¶ 46).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 5, Jung does not expressly teach that the controller controls to: upon receiving a response to reject for the avoidance request signal from the preceding vehicle, modify the direction of avoidance of the host vehicle except for the direction of avoidance in which the preceding vehicle is located.  Stanek teaches that the controller controls to: upon receiving a response to reject for the avoidance request signal from the preceding vehicle (¶¶ 19, 37-38; based on “zone indicators”), modify the direction of avoidance of the host vehicle except for the direction of avoidance in which the preceding vehicle is located (¶ 48; “a turn maneuver”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 6, Jung does not expressly teach that the controller controls to: upon receiving a response to reject for the avoidance request signal from the preceding vehicle and the other vehicles corresponding to all direction of avoidance, determine an expected amount of impact with the vehicle at risk of collision, and drive the host vehicle in a direction capable of generating the minimum amount of impact in a possible collision with the vehicle at risk of collision.  Stanek teaches that the controller controls to: upon receiving a response to reject for the avoidance request signal from the preceding vehicle and the other vehicles corresponding to all direction of avoidance (¶¶ 19, 37-38; based on “zone indicators”), determine an expected amount of impact with the vehicle at risk of collision, and drive the host vehicle in a direction capable of generating the minimum amount of impact in a possible collision with the vehicle at risk of collision (¶¶ 47-48).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Jung teaches that the controller controls to: if the vehicle at risk of collision is controllable through V2X, transmit to the vehicle at risk of collision a speed control request signal for controlling to keep a predetermined vehicle interval from the host vehicle (¶¶ 106, 108, 117-118).
As per Claim 8, Jung teaches that the controller controls to: if a possibility of collision between the vehicle at risk of collision and the host vehicle (¶ 55) is greater than or equal to a threshold point (¶¶ 200, 207), transmit information on the vehicle at risk of collision to the preceding vehicle, the vehicle at risk of collision, and the other vehicle, running within the predetermined distance from the host vehicle (¶¶ 236-237).
As per Claim 9, Jung does not expressly teach that the controller controls to: if a response to the avoidance request signal received from the preceding vehicle and the other vehicles is to secure a space for avoidance of the host vehicle, drive the host vehicle to evade to the space secured by the preceding vehicle and the other vehicles.  Stanek teaches that the controller controls to: if a response to the avoidance request signal received from the preceding vehicle and the other vehicles is to secure a space for avoidance of the host vehicle (¶¶ 11-12; via v2v), drive the host vehicle to evade to the space secured by the preceding vehicle and the other vehicles (¶ 31; via “collision avoidance maneuvers”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 10, Jung teaches that the controller controls to: if the possibility of collision between the vehicle at risk of collision and the host vehicle is greater than or equal to a threshold point, output a horn or a hazard light (¶¶ 236-237).
As per Claim 11, Jung teaches an active rear collision avoidance method (¶¶ 212, 215, 218; with collision determiner 1970 of Figure 10), comprising: 
a neighboring vehicle location receiving step for acquiring information by detecting at least one of a preceding vehicle in the same lane as a host vehicle, a vehicle at risk of collision, or other vehicles driving in adjacent lanes, running within a predetermined distance from the host vehicle (¶¶ 218-219; with approaching vehicle tracker 1940 of Figure 10); 
a collision risk determination step for determining a possibility of collision between the vehicle at risk of collision and the host vehicle (¶¶ 23-24, 110-114); 
an avoidance direction determination step for determining a direction of avoidance preferentially from a space where an avoidable area exists in response to the driving of the vehicle at risk of collision (¶¶ 205, 218-219), if the possibility of collision is higher than or equal to a threshold point, the direction of avoidance being determined in the order of a driving lane of the host vehicle and its adjacent lanes (¶¶ 12, 14, 129); and 
a host vehicle control step for controlling the host vehicle to drive to avoid in the determined direction of avoidance if the determined direction of avoidance is within the avoidable area (¶¶ 228-229), transmitting an avoidance request signal to the preceding vehicle and the other vehicles driving in the adjacent lanes if there are any preceding vehicle and/or the other vehicles driving in the determined direction of avoidance (¶ 232).  
Jung does not expressly teach driving the host vehicle to avoid a possible collision in response to a response from the preceding vehicle 13 and/or the other vehicles for the avoidance request signal.  Stanek teaches driving the host vehicle to avoid a possible collision in response to a response from the preceding vehicle and/or the other vehicles for the avoidance request signal (¶¶ 37-40; after receiving signals from vehicles 160a, 160b, 160c and 160d proximate the host vehicle 101 of Figure 4).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 12, Jung teaches that the host vehicle control step further comprises the steps of: if the avoidable area exists in the driving lane of the host vehicle and the direction of avoidance is determined as the driving lane of the host vehicle, accelerating in the traveling direction of the host vehicle; and if the avoidable area exists in the adjacent lane of the host vehicle and the direction of avoidance is determined as the adjacent lane, accelerating and changing lanes to the adjacent lane (¶¶ 232-235).
As per Claim 13, Jung does not expressly teach that the host vehicle control step further comprises the steps of: if no avoidable area exists and the direction of avoidance is determined as the driving lane of the host vehicle, transmitting the avoidance request signal to the preceding vehicle of the host vehicle, and upon receiving a response to accept for the avoidance request signal from the preceding vehicle, controlling to accelerate to further increase a distance from the vehicle at risk of collision.  Stanek teaches that the host vehicle control step further comprises the steps of: if no avoidable area exists and the direction of avoidance is determined as the driving lane of the host vehicle, transmitting the avoidance request signal to the preceding vehicle of the host vehicle (¶¶ 42-43), and upon receiving a response to accept for the avoidance request signal from the preceding vehicle (¶ 11; via v2v), controlling to accelerate to further increase a distance from the vehicle at risk of collision (¶ 45).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 14, Jung does not expressly teach that the host vehicle control step further comprises the steps of: if no avoidable area exists and the direction of avoidance is determined as the adjacent lane of the host vehicle, transmitting the avoidance request signal to the vehicle driving alongside in the adjacent lane of the host vehicle, and upon receiving a response to accept for the avoidance request signal from the vehicle driving alongside, changing lanes for the host vehicle.  Stanek teaches that the host vehicle control step further comprises the steps of: if no avoidable area exists and the direction of avoidance is determined as the adjacent lane of the host vehicle, transmitting the avoidance request signal to the vehicle driving alongside in the adjacent lane of the host vehicle (¶¶ 42-43), and upon receiving a response to accept for the avoidance request signal from the vehicle driving alongside (¶ 11; via v2v), changing lanes for the host vehicle (¶ 46).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 15, Jung does not expressly teach that the avoidance direction determination step further comprises the step of: upon receiving a response to reject for the avoidance request signal from the preceding vehicle, modifying the direction of avoidance of the host vehicle except for the direction of avoidance in which the preceding vehicle is located.  Stanek teaches that the avoidance direction determination step further comprises the step of: upon receiving a response to reject for the avoidance request signal from the preceding vehicle (¶¶ 19, 37-38; based on “zone indicators”), modifying the direction of avoidance of the host vehicle except for the direction of avoidance in which the preceding vehicle is located (¶ 48; a “turn maneuver”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 16, Jung does not expressly teach that the host vehicle control step further comprises the steps of: upon receiving a response to reject for the avoidance request signal from the preceding vehicle and the other vehicles corresponding to all direction of avoidance, determining an expected amount of impact with the vehicle at risk of collision, and controlling the host vehicle to drive in a direction capable of generating the minimum amount of impact in a possible collision with the vehicle at risk of collision.  Stanek teaches that the host vehicle control step further comprises the steps of: upon receiving a response to reject for the avoidance request signal from the preceding vehicle and the other vehicles corresponding to all direction of avoidance (¶¶ 19, 37-38; based on “zone indicators”), determining an expected amount of impact with the vehicle at risk of collision, and controlling the host vehicle to drive in a direction capable of generating the minimum amount of impact in a possible collision with the vehicle at risk of collision (¶¶ 47-48).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 17, Jung teaches that the avoidance direction determination step further comprises the step of: if the vehicle at risk of collision is controllable through V2X, transmitting to the vehicle at risk of collision a speed control request signal for controlling to keep a predetermined vehicle interval from the host vehicle (¶¶ 106, 108, 117-118).
As per Claim 18, Jung teaches that the avoidance direction determination step further comprises the step of: if a possibility of collision between the vehicle at risk of collision and the host vehicle (¶ 55) is greater than or equal to a threshold point (¶¶ 200, 207), transmitting information on the vehicle at risk of collision to the preceding vehicle, the vehicle at risk of collision, and the other vehicle, running within the predetermined distance from the host vehicle (¶¶ 236-237).
As per Claim 19, Jung does not expressly teach that the host vehicle control step further comprises the step of: if a response to the avoidance request signal received from the preceding vehicle and the other vehicles is to secure a space for avoidance of the host vehicle, controlling the host vehicle to evade to the space secured by the preceding vehicle and the other vehicles.  Stanek teaches that the host vehicle control step further comprises the step of: if a response to the avoidance request signal received from the preceding vehicle and the other vehicles is to secure a space for avoidance of the host vehicle (¶¶ 11-12; via v2v), controlling the host vehicle to evade to the space secured by the preceding vehicle and the other vehicles (¶ 31; via “collision avoidance maneuvers”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.  
As per Claim 20, Jung teaches that the avoidance direction determination step further comprises the step of: if the possibility of collision between the vehicle at risk of collision and the host vehicle is greater than or equal to a threshold point, controlling to output a horn or a hazard light (¶¶ 236-237).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661